Citation Nr: 0015971	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-31 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in May 1971 after more than 20 years of 
active service.  He died in January 1996, and the appellant 
is his surviving spouse.

This matter is before the Board of Veteran's Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claim.

It is noted that the appellant had also perfected a timely 
appeal on the issue of entitlement to accrued benefits.  
However, this claim was withdrawn by the appellant in August 
1996.

The appellant provided testimony at a personal hearing 
conducted before the RO in August 1996, a transcript of which 
is of record.


FINDINGS OF FACT

1.  In his lifetime, the veteran was service-connected for a 
hiatal hernia; coccygodynia; and papillomas, multiple, neck, 
axilla, crural area, forehead with dermatofibroma, left upper 
arm.  He was also denied service connection for obesity, 
refractive error, and coronary artery disease with pulmonary 
hypertension.

2.  The veteran's death certificate shows that he died in 
January 1996.  His immediate cause of death is listed as 
pulmonary hypertension due to chronic cor pulmonale of 
unknown etiology.  Other significant conditions noted as 
contributing to death but not resulting in the underlying 
cause given were coronary artery disease, and diabetes 
mellitus.

3.  A December 1995 private medical statement is on file to 
the effect that the veteran had gastroesophageal reflux 
secondary to his fixed hiatal hernia which was significantly 
aggravating his cardiopulmonary disease in spite of a medical 
management program.

4.  The preponderance of the medical evidence is against the 
finding that a disability incurred in or aggravated by active 
service was the principal or a contributory cause of the 
veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1310, 1312, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's heart, as well as his lungs and 
chest, were clinically evaluated as normal on his May 1951 
enlistment examination, an April 1955 discharge and 
reenlistment examination, a February 1958 service 
examination, a March 1964 service examination, a February 
1966 service examination, and his October 1970 retirement 
examination.  At all of these examinations, the veteran 
reported that he had never experienced shortness of breath, 
chronic cough, nor palpation or pounding heart.  However, 
unlike the other service examinations, the veteran reported 
at his March 1964 examination that he had experienced pain or 
pressure in the chest.  In regard to this assertion, it was 
noted that the veteran had had occasional pain in the upper 
left chest for the past 2 years, and that it would last for a 
matter of seconds.  Similarly, unlike the other service 
examinations, he reported at his October 1970 retirement 
examination that he had experienced high or low blood 
pressure.  With respect to this assertion, it was noted that 
the veteran had elevated blood pressure in September 1970, 
which was treated with a diet.  This resulted in a weight 
loss of 25 pounds, and the blood pressure returned to normal.  
The service medical records contain no other mention of 
treatment for heart problems during the veteran's active 
service.  Regarding pulmonary problems, it is noted that the 
veteran was treated for a cold, including nasal congestion, 
in September 1960.  He was subsequently treated for a head 
cold in February 1969, which resulted in a diagnostic 
impression of upper respiratory infection.  Records from May 
1970 note treatment for a sore throat.  However, no diagnosis 
of a chronic pulmonary disorder is shown by the service 
medical records.

X-rays taken of the veteran's chest in October 1970 showed 
the heart to be normal in size and configuration.  However, 
there appeared to be a left paramediastinal density in the 
retrocardiac position.  Nevertheless, it was noted that the 
film was underdeveloped, and that this area was difficult to 
evaluate.  Further, it was stated that the hillar areas and 
the aorta appeared normal.  Also, the lungs appeared to be 
clear of infiltrates, and pleural effusion.  The bones also 
appeared to be normal.  Due to the apparent left 
paramediastinal density, it was suggested that the veteran 
have an overpenetrated X-ray.  Such a procedure was performed 
later that month.  It was noted that these overpenetrated 
chest X-rays were suboptimum in quality being taken in 
expiration.  On the left anterior oblique view, a 
questionable soft tissue mass was seen posterior to the left 
ventricle.  A retrocardiac density was again noted on frontal 
films.  Therefore, it was recommended that the veteran be 
evaluated with a fluoroscopy and additional films to 
adequately evaluated this problem.  A fluoroscopy of the 
chest and upper gastrointestinal (GI) series was performed 
later that same month.  It was noted that deglutition was 
prompt and coordinated, and that a large hiatal hernia was 
demonstrated.  Moreover, there was a significant sliding 
component of the hernia as well as a paraesophageal 
component.  Also, a significant amount of gastroesophageal 
reflux was demonstrated during the water test.  The remainder 
of the stomach, duodenal bulb and duodenal loop appeared to 
be normal.  

Following his retirement from military service, the veteran 
underwent a VA medical examination in October 1971.  
Regarding the cardiovascular system, it was noted that the 
veteran's heart was not enlarged.  Rhythm was regular, and 
sounds were of good quality.  There were no murmurs.  Pedal 
pulses were normal.  However, there was mild, pitting edema 
over the lower legs and feet, the cause of which was unknown.  
With respect to the respiratory system, the lungs were found 
to be clear to percussion and auscultation.  A special 
gastrointestinal examination diagnosed hiatal hernia, 
symptomatic.  Chest X-rays taken in conjunction with this 
examination showed the heart and great vessels to be normal.  
Nevertheless, there was evidence of residual fibrocalcific 
disease in the lungs.  No significant bony abnormalities were 
demonstrated.  Overall impression of these X-rays were that 
no significant abnormalities were demonstrated in the chest.  

By a December 1971 rating decision, service connection was 
granted for a hiatal hernia; coccygodynia; and papillomas, 
multiple, neck, axilla, crural area, forehead with 
dermatofibroma, left upper arm.  The hiatal hernia was 
assigned a 10 percent disability rating, while noncompensable 
(zero percent) disability ratings were assigned for the other 
service-connected disabilities.  It is noted that these 
ratings remained in effect until the veteran's death.  
Additionally, this rating decision also denied service 
connection for obesity and refractive error.

In January 1994, the veteran submitted a claim of entitlement 
to service connection for heart and pulmonary disorders.  At 
that time, he submitted private medical records from the 
Scott and White Memorial Hospital which covered a period from 
August 1993 to December 1993.  Among other things, these 
records show treatment for pulmonary and heart problems, 
including pulmonary hypertension, on various occasions.  For 
example, records dated in August 1993 note that the veteran 
was being treated for complaints of dyspnea on exertion.  It 
was further noted that the veteran's history regarding 
dyspnea was really quite interesting in that both he and his 
wife reported that the veteran had been relatively active 
about a year ago, but now his wife had to drag him along.  
The veteran also related one episode in August 1992 when he 
was building a fence and had severe chest discomfort in 
association with nausea which lasted for several hours.  He 
had to lie down, but did not see a doctor after that.  
Additionally, the veteran reported that somewhere in the fall 
of 1992 he began to notice dyspnea on exertion, and by the 
spring of 1993 he had noticed peripheral edema.  Nothing in 
these records related the veteran's pulmonary or heart 
problems to his period of active duty, to include his 
service-connected disabilities.

Service connection was denied for coronary artery disease 
with pulmonary hypertension by a May 1994 rating decision.  
It was determined that the service medical records were 
negative for complaint of or treatment for these 
disabilities, and that the evidence of record did not 
establish that these disabilities were manifested to a 
compensable degree within one year of the veteran's discharge 
from service.

A December 1995 private medical statement was added to the 
file which reported that the veteran had gastroesophageal 
reflux secondary to his fixed hiatal hernia which was 
significantly aggravating his cardiopulmonary disease in 
spite of a medical management program.  It is noted that the 
physician who authored this statement was associated with the 
Scott and White Memorial Hospital.

The appellant informed the RO of the appellant's death and 
her desire to seek Dependency and Indemnity Compensation 
(DIC) for the cause of the veteran's death in January 1996.

The veteran's death certificate shows that he died in January 
1996.  His immediate cause of death is listed as pulmonary 
hypertension due to chronic cor pulmonale of unknown 
etiology.  Other significant conditions noted as contributing 
to death but not resulting in the underlying cause given were 
coronary artery disease, and diabetes mellitus.

Also added to the file were medical records from a United 
States Air Force hospital which cover a period from September 
to November 1974.  These records reflect that the veteran was 
assessed with mild hypertension and probable adult onset of 
diabetes mellitus in September 1974.  Chest X-rays taken that 
same month revealed the cardiomediastinal silhouette to be 
within normal limits.  However, there was a suggestion of an 
increase in density in the retrocardiac medially on the 
posterior-anterior (PA) projection, while the lateral 
projection appeared to be within normal limits.  The 
remainder of the examination was unremarkable.  In November 
1994, the veteran underwent overpenetrated oblique X-rays of 
the chest.  These X-rays stated that the previously described 
left retrocardiac mass density was again identified as a real 
finding, and that it was most likely in the middle or 
posterior mediastinum.  Nevertheless, a parenchymal lesion 
such as sequestration could not be definitely excluded.  
Further evaluation was recommended with barium swallow and 
tomography in order to further localize mass.  No other 
significant abnormality was seen, and it was noted that there 
had been no interval change since the previous exam.  

In an undated statement, the appellant provided additional 
reasons why she believed she was entitled to a grant of 
service connection for the cause of the veteran's death.  
First of all, she reported that the veteran believed his 
diabetic condition had been caused by the stress he 
experienced while on active duty.  Also, he had been short of 
breath on several occasions when he was in the service, but 
did not realize that it could be his heart until the last 
couple of years of his life.  Further, she stated that both 
VA physicians and the physicians at Scott and White had 
expressed the opinion that the veteran's condition started 
while he was still in active military service.  Additionally, 
she asserted that the veteran had chronic back pain due to a 
fractured tail bone incurred in 1966.  She contended that as 
a result of this back pain, the veteran could not continue to 
exercise long enough to have any effect on his physical 
condition.  The appellant further noted that the calcium 
talked about in the medical records was not verified, and 
that they could not be sure of the cause of the problem in 
the lungs.  Nevertheless, she believed that this was the 
beginning of the veteran's problems.  It was also her belief 
that his pulmonary hypertension was started during this time 
and was undetected.  Until the time of the veteran's death 
the cause was unknown, but was considered to have been there 
for a long period of time.  She also asserted that the lung 
problem caused the heart to work overtime and caused it to be 
enlarged.  Moreover, she reported that the veteran was in 
need of both a lung and heart transplant at the time of his 
death, but that there was no time for either.  She contended 
that the veteran had a hole in his heart and that she felt 
the time spent in the service manifested the condition.  

In an April 1996 rating decision, the RO, among other things, 
denied the appellant's claim of service connection for the 
cause of the veteran's death as not well grounded.  The RO 
found that the evidence received in connection with the claim 
failed to establish any relationship between the veteran's 
military service and his cause of death.  Since the evidence 
did not provide a plausible basis for service connection, the 
RO concluded that the claim was not well grounded.

The appellant appealed the April 1996 denial of service 
connection for the cause of the veteran's death to the Board.  

At the August 1996 personal hearing, the appellant testified 
that the veteran had shortness of breath for a number of 
years prior to his death, including when he was on active 
duty.  Consequently, he believed that he had a heart 
condition while on active duty.  However, whenever he would 
ask a doctor about his shortness of breath, he was told it 
was because he was such a large man and no testing would be 
done.  The appellant also testified that the veteran had 
experienced a lot of pain in his neck and shoulders, which 
would come from the front and go all the way through.  She 
further testified that it was very difficult for him to do 
any prolonged walking.  Moreover, she testified that the 
veteran informed her that when he retired from the military 
that there were a number of things that he should have had 
checked, but did not because he was in such a hurry to get 
out.  She also noted that the veteran had been under 
treatment for a heart condition, and hypertension, for 
several years prior to his death.  Furthermore, she testified 
that several doctors had informed her that they thought the 
veteran's problems started while he was on active duty, but 
that they could not prove it.  She testified that these were 
personal opinions, but that they were not put down in 
writing.  She testified that it was felt that the veteran's 
hiatal hernia aggravated the other conditions that the 
veteran had.  The December 1995 private medical statement was 
noted and discussed.  It was also noted that the veteran died 
at home, and that there was no autopsy.  On inquiry, the 
appellant testified that the veteran was hospitalized at the 
VA in Temple prior to his death, and that he was released 
from this facility in December.  She also testified that the 
veteran had been in and out of the Scott and White Memorial 
Hospital.  

Following the personal hearing, outpatient records were 
requested from the Temple VA Medical Center (VAMC) from 
January 1993 to the present.  Records were subsequently 
received which were dated in December 1995.  Among other 
things, these records reflect that the veteran was evaluated 
for home health care following a fall.  These records also 
note that his medical history included diabetes mellitus, 
chronic obstructive pulmonary disease, congestive heart 
failure, hypertension, and hiatal hernia.  A chest X-ray 
conducted December 13, 1995, revealed cardiomegaly, and 
moderate to severe congestive heart failure.  A questionable 
large hiatal hernia was also noted.  Subsequent chest X-ray 
taken on December 19, 1995, noted clearing of congestive 
heart failure since the last exam, cardiomegaly and possible 
large hiatus hernia as before.  Nothing in these records 
related the veteran's pulmonary or heart problems to his 
period of active duty, to include his service-connected 
disabilities.

Additional private medical records were also obtained from 
the Scott and White Memorial Hospital (some of which were 
already on file), which covered a period from January 1993 to 
November 1995.  These records show treatment for diabetes, as 
well as pulmonary and heart problems, including pulmonary 
hypertension, on various occasions.  Nothing in these records 
related the veteran's diabetes mellitus or his pulmonary or 
heart problems to his period of active duty, to include his 
service-connected disabilities.

A VA Medical Opinion was requested in May 1997 as to whether 
the veteran's diabetes mellitus was first manifested during 
military service, and whether the veteran's service-connected 
hiatal hernia aggravated his nonservice-connected 
cardiopulmonary condition.  An Opinion was subsequently 
promulgated by a VA physician in June 1997.  

The VA physician noted that the veteran's claims file had 
been reviewed, and summarized the contents contained therein.  
For example, it was noted that the various physical 
examination reports did show evidence of evaluation of the 
urine for the presence of albumin and sugar.  It was further 
noted that there was a random blood sugar report on one of 
these records.  The VA physician stated that at no place in 
this report was there any indication of presence of sugar in 
the urine which would indicate active diabetes.  Thus, the VA 
physician opined that there was no evidence of the 
development of diabetes mellitus during military service or 
within the first post-service year.  Additionally, the VA 
physician noted that there was a claim that the veteran was 
found to have a positive test for sugar in the urine on pre-
employment physical examinations in the civilian world.  
However, no copy of physical examination or statement was 
found to corroborate this claim.

The VA physician also noted the claim that the veteran had an 
esophageal hiatal hernia which aggravated the nonservice-
connected cardiopulmonary condition.  With respect to this 
claim, the physician noted that the veteran had been admitted 
to Scott and White for an extensive evaluation, and then 
admitted to the Temple VAMC for further evaluation.  It was 
recognized that the veteran had an esophageal hiatal hernia 
which had been diagnosed in the military service by an upper 
GI series.  Nevertheless, the VA physician concluded that 
there was no evidence in searching the records that the 
hiatal hernia was of sufficient significance to materially 
affect the cardiopulmonary function, and, secondarily, 
treatment of the veteran's cardiopulmonary disease.  
Regarding the December 1995 private medical statement from 
the physician associated with Scott and White, the VA 
physician noted that this letter was separate and distinct 
from the regular clinic file and hospital treatment records, 
and that it was issued as a separate letter on Scott and 
White letterhead addressed to whom it may concern.   The VA 
physician emphasized that there was no finding in the Scott 
and White records or in the Temple VA records to indicate 
that the esophageal hiatal hernia was sufficient to 
materially affect the course and subsequent treatment of the 
veteran's severe cardiopulmonary disease.

The RO confirmed and continued the denial of service 
connection for the cause of the veteran's death in a February 
2000 Supplemental Statement of the Case.  It is noted that 
the RO did not deny the claim on the basis of it being not 
well grounded, and specifically cited the June 1997 VA 
Medical Opinion in support of the decision to deny the claim.

By statements dated in June 2000, the appellant's 
representative contended that the veteran's service-connected 
hiatal hernia was a contributory cause of the veteran's 
death, and that the benefit of the doubt should be accorded 
to the appellant.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

In addition to the general rules of service connection on a 
direct basis, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service-
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Lay assertions of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well-grounded.  Grottveit, 5 Vet. App. at 
93.


Analysis.  In the instant case, the Board finds that the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is well grounded.  The 
evidence shows that the veteran was service-connected for a 
hiatal hernia.  His death certificate lists the immediate 
cause of death as pulmonary hypertension due to chronic cor 
pulmonale of unknown etiology, with other significant 
conditions of coronary artery disease and diabetes mellitus.  
Additionally, the Board finds that the December 1995 private 
medical statement provides competent medical evidence of a 
link between the veteran's service-connected hiatal hernia 
and the cause of his death.  Thus, the claim is well 
grounded.  See Caluza at 506.

Adjudication of the appellant's claim of service connection 
for the cause of the veteran's death does not end with the 
finding that the case is well grounded.  In determining that 
the appellant's claim is well grounded, the credibility of 
evidence has been presumed and the probative value of the 
evidence has not been weighed.  However, once the claim is 
found to be well grounded, the presumption that it is 
credible and entitled to full weight no longer applies.  In 
the adjudication that follows, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, there does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  The only pertinent medical treatment identified 
by the appellant was at Scott and White, and the Temple VAMC 
just prior to the veteran's death.  As noted above, records 
were requested and obtained from both facilities.  
Furthermore, the RO obtained a competent medical opinion 
regarding the appellant's contentions concerning the cause of 
the veteran's death.  Thus, the Board finds that VA has 
fulfilled its duty to assist the appellant in developing the 
facts pertinent to this claim, and no further assistance is 
required to comply with the duty to assist.

Turning to the merits of the case, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.  Unlike the 
June 1997 VA physician, it does not appear that the private 
physician who authored the December 1995 statement had the 
opportunity to review the veteran's service medical records 
and all the evidence contained in the claims file.  
Furthermore, the June 1997 VA Medical Opinion tends to 
support the finding that the opinion expressed in the 
December 1995 statement was not in accord with the other 
records from Scott and White Memorial Hospital concerning the 
veteran.  Therefore, the Board concludes that the June 1997 
VA Medical Opinion is entitled to more weight.  As mentioned 
above, the June 1997 VA Medical Opinion is to the effect that 
the veteran's diabetes mellitus was not related to service, 
and that the veteran's service-connected hiatal hernia was 
not so severe as to materially affect the veteran's 
cardiopulmonary disease nor interfere with the treatment 
therefor.  No other medical evidence is on file which relates 
the veteran's cause of death to his active military service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim. 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

